UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1379


ASHRAF ABDUL JABER ALI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 26, 2017                                  Decided: November 8, 2017


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Helen L. Parsonage, ELLIOT MORGAN PARSONAGE, Winston-Salem, North
Carolina, for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Jonathan
A. Robbins, Senior Litigation Counsel, Joanna L. Watson, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ashraf Abdul Jaber Ali, a native of Kuwait and citizen of Jordan, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his request for a continuance.            We have

thoroughly reviewed the record and conclude that the denial of a continuance was not an

abuse of discretion. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir. 2007) (stating

standard of review). Accordingly, we deny the petition for review for the reasons stated

by the Board. In re Ali (B.I.A. Mar. 3, 2017). We also deny Ali’s motion to file an

attachment to his brief. See 8 U.S.C. § 1252(a)(1), (b)(4)(A) (2012). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2